6 So.3d 728 (2009)
Ronnie COVINGTON, Appellant,
v.
STATE of Florida, DEPARTMENT OF HEALTH, Appellee.
No. 3D08-2007.
District Court of Appeal of Florida, Third District.
April 15, 2009.
William C. Robinson, for appellant.
Tracie L. Dickerson, North Miami, for appellee.
Before GERSTEN, C.J., and WELLS and LAGOA, JJ.

ON CONFESSION OF ERROR
WELLS, Judge.
Ronnie Covington appeals from a final default judgment claiming that prior to the entry of that judgment he had received no notice that an administrative complaint had been filed against him. On the Florida Department of Health's acknowledgement that Covington was not properly served and thus entitled to the hearing that he has requested, we reverse the final order on appeal and remand for a hearing on the merits of the Department's complaint.